Citation Nr: 0841267	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  05-05 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Whether SW may be recognized as the veteran's child for 
Department of Veterans Affairs (VA) benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
November 1989.  He died in August 1998.  The appellant is his 
surviving spouse.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from July and August 2004 
determinations by the Manila Regional Office (RO) of the VA.  


FINDING OF FACT

SW is not the veteran's natural child, stepchild, or adopted 
child.


CONCLUSION OF LAW

The criteria for recognition of SW as the veteran's child for 
VA benefits purposes are not met.  38 U.S.C.A. §§ 101(4)(A), 
5103, 5103(A) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.3, 
3.57(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The facts in this 
matter are not in dispute.  Resolution of the appeal is 
dependent on application of governing law and regulation to 
the facts shown.  Notably, in this appeal the appellant is 
represented by a service organization that should be well 
aware of the governing legal criteria.

Because no reasonable possibility exists that further notice 
or assistance would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

II.  Factual Background, Law and Analysis

The appellant seeks additional death pension benefits on 
behalf of SW, who she maintains is the veteran's child for 
purposes of VA benefits.  As Child status 

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran died in August 1998.  A February 1999 RO 
determination awarded the appellant VA death pension benefits 
as surviving spouse with no dependents.  

Thereafter, the appellant requested additional death pension 
benefits for SW as the child of the veteran.  In support of 
her claim she submitted a copy of SW's birth certificate, 
which shows that she was born on June [redacted], 1990, to the veteran 
and the appellant.  The birth certificate shows that SW's 
birth was not registered until September 1990.  The appellant 
also submitted a copy of SW's baptismal certificate, which 
shows that she is the child of the veteran and the appellant 
and was baptized on October [redacted], 1990.  In June 1999, the RO 
amended the appellant's death pension award to include 
additional benefits for SW as the child of the veteran.

In April 2003, the appellant requested that SW be removed 
from her death pension award.  She stated that SW had 
returned to live with her "natural mother," ED.  In an 
April 2003 notarized affidavit, co-signed by the appellant, 
ED stated that she is the birth mother of SW, who was born on 
July [redacted], 1989 and had been entrusted, by her grandmother to 
the veteran's and the appellant's care when she was one year 
old.  She stated that she took custody of SW on April [redacted], 
2003.

In September 2003 affidavits, the appellant, ED, SW and the 
Punong Barangay (community leader) all stated that SW had 
returned to live with the appellant in May 2003.  

In an October 2003 statement, the appellant stated that she 
and the veteran had adopted SW in 1996 and that VA should 
"contact [the] office there in [the] embassy concerning 
[the] adoption."  In August 2004, the appellant stated that 
there was no adoption decree pertaining to SW because the 
child had always been registered as the natural child of the 
appellant and the veteran.

Additional evidence includes statements from SW's school 
which show the veteran and the appellant as her 
guardians/custodians.

In a statement received in March 2005 the appellant 
explained, in essence, that she and the veteran had 
registered SW as their natural child as "a humanitarian 
action, to save the life of a child whose parents are 
unknown".  
Also of record is a photocopy of a U.S. military I.D. issued 
to SW in September 2005, and listing her as a child of the 
veteran.

VA death pension benefits may be paid to a surviving child of 
a wartime veteran who died as a result of a nonservice-
connected disease of injury.  Basic entitlement exists if the 
veteran served in the active military, naval or air service 
for 90 days or more during a period of war; the veteran was 
at the time of death receiving or entitled to receive 
compensation or retired pay for a service-connected 
disability based on wartime service; and the surviving child 
meets certain net and income requirements.  38 C.F.R. § 
3.3(b).

Except as otherwise provided, the term "child" means an 
unmarried person who is a legitimate child, a child legally 
adopted before the age of 18 years and who is a member of the 
veteran's household or was a member of the veteran's 
household at the time of the veteran's death, or an 
illegitimate child; and who (i) is under the age of 18 years; 
or (ii) before reaching the age of 18 years became 
permanently incapable of self support; or (iii) after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. 
§ 3.57(a).

With respect to questions concerning birth, the matters of 
age or relationship are established by one of the following 
types of evidence: a copy or abstract of the public record of 
birth; a copy of the church record of baptism; official 
report from the service department as to birth which occurred 
while the veteran was in service; affidavit or a certified 
statement of the physician or midwife in attendance at birth; 
copy of Bible or other family record certified to by a notary 
public or other officer with authority to administer oaths; 
affidavits or certified statements of two or more persons, 
preferably disinterested, who will state their ages, showing 
the name, date, and place of birth of the person whose age or 
relationship is being established, and that to their own 
knowledge such person is the child of such parents (naming 
the parents) and stating the source of their knowledge; other 
evidence which is adequate to establish the facts in issue, 
including census records, original baptismal records, 
hospital records, insurance policies, school, employment, 
immigration, or naturalization records.  38 C.F.R. § 3.209.

An "adopted child" is a child adopted pursuant to a final 
decree of adoption, a child adopted pursuant to an 
unrescinded interlocutory decree of adoption while remaining 
in the custody of the adopting parent (or parents) during the 
interlocutory period, and a child who has been placed for 
adoption under an agreement entered into by the adopting 
parent (or parents) with any agency authorized under law to 
so act, unless and until such agreement is terminated, while 
the child remains in the custody of the adopting parent (or 
parents) during the period of placement for adoption under 
such agreement.  38 C.F.R. § 3.57(c).  See also 38 C.F.R. 
§ 3.210(c).

Upon review the evidence of record, the Board finds that the 
preponderance of the evidence shows that SW is not the 
veteran's natural child or his stepchild, and was not legally 
adopted by the veteran before age 18.  Consequently, SW may 
not be considered the veteran's child for VA benefits 
purposes.  38 U.S.C.A. §§ 101(4)(A), 38 C.F.R. § 3.57(a).  

As to the question of whether SW is the veteran's natural 
child, the Board finds that she is not.  Although SW's birth 
certificate shows that she is the child of the veteran and 
the appellant, the appellant has acknowledged that this is 
not the case (explaining essentially that the record was 
falsified for "humanitarian" reasons).  In addition, SW, ED 
[SW's birth mother] and the Punong Barangay have all 
expressed that SW is not the natural child of the veteran and 
the appellant.  The mere listing of the veteran's and 
appellant's names on the birth certificate (for which the 
appellant and the veteran had to file an affidavit for 
delayed registration) has no legal significance.  SW is not 
the veteran's biological child; this is not in dispute.  
Moreover, the evidence does not show (nor is it alleged) that 
SW is the veteran's stepchild.

Furthermore, the evidence does not show that SW was ever 
legally adopted by the veteran.  While the appellant 
essentially argues that she and the veteran raised SW as 
their child, the evidence does not show that the veteran 
adopted SW, or took any steps toward adopting her.  In fact, 
as noted above, the appellant has stated that there was no 
adoption (because SW's birth certificate shows the veteran 
and the appellant as SW's natural parents).

The Board appreciates the appellant's argument that she 
should be paid additional death pension because she has taken 
responsibility for SW and the Board certainly commends the 
appellant for her efforts to assist this child.  However, the 
Board is bound by the laws enacted by Congress, the 
regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department.  38 U.S.C.A. § 7104(c).  Governing 
law and regulation (38 U.S.C.A. § 101(4)(A); 38 C.F.R. 
§ 3.57) define "child" of a veteran for VA benefits 
purposes.  The law in this matter is clear and unequivocal.  
Because she is not a natural or stepchild of the veteran, and 
was not legally adopted by him, SW does not meet the 
definition of a surviving child of the veteran for death 
pension purposes.  

The Court had held that where the law and not the evidence is 
dispositive, the claim should be denied due to the lack of 
entitlement under the law.  In a case such as this one, where 
the law and not the facts are dispositive, the claim must be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).




ORDER

The claim for recognition of SW as the veteran's child for VA 
benefits purposes is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


